 

Case 1:21-cv-00407-GBD Document 13;; | ESB iC a ~Page 1 of 1
| wee Sp
i x fF
fe . TRON ry

Dare AR 2a ieee

MARLOW WHITE, : SSS mel.

  

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff,
ORDER

-against-
21 Civ. 407 (GBD)
BARRIER FREE LIVING INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The initial conference scheduled for April 14, 2021 is adjourned to May 19, 202] at 9:30

a.m.

Dated: New York, New York
April 1, 2021 SO ORDERED.

horas" B. DANIELS

ited States District Judge

 

 
